Citation Nr: 0639389	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  02-20 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased evaluation for fracture of 
the scaphoid bone, right wrist, currently evaluated as 
10 percent disabling. 

4.  Entitlement to an initial evaluation in excess of 
10 percent for residuals of fracture of the left hip. 

5.  Entitlement to an initial evaluation in excess of 
10 percent for residuals of fracture of the right hip. 

6.  Entitlement to an initial evaluation in excess of 
10 percent for instability of the right knee.

7.  Entitlement to an initial evaluation in excess of 
10 percent for arthritic changes of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to June 
1995.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  In October 2004, 
the Board remanded the issues listed on the title page for 
additional development and adjudicative action.  While the 
case was in remand status, VA granted a 10 percent for 
arthritis changes of the right knee and awarded a separate 
10 percent evaluation for instability of the right knee.  
After the case was returned to the Board, additional evidence 
was received.  The veteran, through his representative, has 
waived initial consideration by the agency of original 
jurisdiction.  Thus, the Board may consider this evidence in 
the first instance.  See 38 C.F.R. § 20.1304(c) (2006).
FINDINGS OF FACT

1.  Competent evidence of a nexus between post service 
headaches and service is not of record.

2.  Tinnitus was not shown in service or for many years after 
service and is not attributable to service.

3.  Fracture of the scaphoid bone, right wrist is manifested 
by no more than slight functional impairment based upon 
limitation of motion of the wrist.

4.  Residuals of fracture of the left hip is manifested by no 
more than slight functional impairment based upon limitation 
of motion of the thigh.

5.  Residuals of fracture of the right hip is manifested by 
no more than slight functional impairment based upon 
limitation of motion of the thigh.

6.  Instability of the right knee is manifested by severe 
symptoms.

7.  Arthritic changes of the right knee are manifested by no 
more than slight functional impairment based upon limitation 
of motion.  


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for fracture of the scaphoid bone, right wrist, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.55, 4.59, 4.71a, Diagnostic Code 5215 (2006).

4.  The criteria for an initial evaluation in excess of 
10 percent for residuals of fracture of the left hip have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.55, 4.59, 4.71a, Diagnostic Code 5252 (2006).

5.  The criteria for an initial evaluation in excess of 
10 percent for residuals of fracture of the right hip have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.55, 4.59, 4.71a, Diagnostic Code 5252 
(2006).

6.  The criteria for an initial evaluation of 30 percent, but 
no more, for instability of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.68, 
4.71a, Diagnostic Code 5257 (2006).

7.  The criteria for an initial evaluation in excess of 
10 percent for arthritic changes of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.55, 4.59, 4.71a, Diagnostic Code 5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Id.  

By letter dated in December 2001, which is before initial 
consideration of the claims, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran that 
it would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  It told him that it would assist in 
obtaining medical records, employment records, or records 
from other federal agencies.  The veteran was also informed 
of the types of evidence needed in a claim for service 
connection.  He was asked to tell VA about any additional 
information or evidence that he wanted VA to obtain for him.  
While the veteran was not informed of the types of evidence 
needed in a claim for increase in the December 2001 letter, 
he has not been prejudiced for two reasons.  One, it is clear 
that he is aware that in order to establish a claim for 
increase, he must show that the disability has worsened.  In 
seeking increased compensation for the service-connected 
disabilities, he has consistently argued that his 
disabilities are worse than the current evaluations 
contemplate.  This shows he has actual knowledge of the type 
of evidence needed.  Additionally, he was subsequently 
informed of the types of evidence needed in a claim for 
increase in a November 2004 letter.  

Recently, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  A letter addressing these 
elements was sent to the veteran in June 2006.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  VA has obtained VA treatment records 
identified by the veteran and additional service medical 
records.  The veteran has been provided with examinations in 
connection with his claims.  At the April 2004 hearing before 
the undersigned, the veteran indicated he had received 
treatment for headaches and tinnitus by a private physician 
and that the private physician had attributed the headaches 
to service.  In the November 2005 remand, the Board noted 
such testimony and asked the veteran to provide the names, 
addresses, and approximate dates of treatment for headaches 
and tinnitus since service.  The record reflects that the 
veteran never provided such information.  Thus, those records 
could not be obtained.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) ("The duty to assist is not a one-way 
street.").

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Service Connection

The veteran was in a motorcycle accident while in service in 
June 1994.  He sustained multiple injuries such as a pelvic 
fracture, a comminuted right subtrochanteric fracture, right 
femoral shaft fracture, right tibia fracture, right intra-
articular distal radius fracture, right scaphoid waist 
fracture, and a partial bladder rupture.  

At the April 2004 hearing before the undersigned, the veteran 
asserted that he sustained a head injury in the accident and 
that he developed headaches and tinnitus after the accident.  
He noted that his helmet had been damaged in the accident, 
which corroborated his head injury.  He described having 
continuous headaches since the accident and that he would 
take over-the-counter medication for them.  He also stated a 
private physician had attributed the headaches to the in-
service motorcycle accident.  The veteran stated he first 
noticed ringing in the ears after the accident.  He testified 
he did not remember being told he had a concussion.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Headaches

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
finding that headaches are due to service.  The service 
medical records refute the veteran's allegation that he 
sustained a head injury in service.  The hospital record from 
the veteran's admission into the emergency room shows that 
the veteran had no loss of consciousness at the scene and had 
a Glasgow trauma coma rating of 15 upon initial evaluation 
and again when he entered the emergency room.  It was noted 
that the veteran's helmet was found 15 feet from the patient 
and that it had "split."  However, when examined upon 
admission to the hospital, the physician stated that there 
was no evidence of trauma to the head.  In substantiating 
that assessment, he noted that the veteran had no "battle's 
signs" or "raccoon eyes".  His pupils were equal, round, 
and reactive to light.  His extra ocular eye motions were 
intact, and there were no obvious lesions about the nose or 
throat.  The veteran subsequently underwent a CT of the head, 
which demonstrated no intracranial pathology.  Thus, while 
the veteran has claimed he sustained a head injury, the 
service medical records refute that allegation.  The Board 
accords more probative value to the clinical findings 
documented at the time of the accident and at the time the 
veteran was admitted to the emergency room by medical 
professionals than the veteran's current statements and 
testimony.  The service medical records list all the injuries 
the veteran sustained in the accident, and a head injury is 
not listed.  Thus, the Board finds that the preponderance of 
the evidence is against a finding that the veteran sustained 
a head injury in service.

Additionally lacking is evidence of continuity of 
symptomatology.  The veteran claims that he developed 
headaches right after the accident, which became chronic, but 
the service medical records after the accident show no 
complaints of headaches.  A January 1995 "Addendum to 
Medical Evaluation Board" shows that the veteran complained 
of symptoms associated with impotence, weakness in the right 
foot and ankle, mild back pain, instability of the right 
knee, and weakness in the right leg.  If the veteran was 
experiencing headaches, it would seem reasonable that such 
would have been reported at some point in the service medical 
records.  When the veteran filed his original claim for 
service connection in 1995, he did not seek compensation for 
headaches.  His silence, when otherwise providing information 
having the purpose of advancing a claim, constitutes negative 
evidence of having chronic headaches after the accident.  
There are medical examinations in the service medical records 
that post date the veteran's service, which are dated in June 
1996 and January 1997.  In those records, there is no report 
of headaches by the veteran.  

The first time headaches are shown in the record is when the 
veteran claimed he had headaches in his August 2001 informal 
claim for benefits.  This is many years after service and 
weighs against a finding that headaches began in service and 
continued following discharge from service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).

In the December 2004 VA examination report, the examiner 
noted that the veteran had not been forthcoming with medical 
records from an "outside physician."  He noted that the 
veteran reported this physician had not conducted any 
radiological study of his brain or skull, nor do any testing 
which would have been helpful in determining whether there 
was anything to produce a headache with the trauma.  The 
veteran stated he was referred to specialists but did not 
follow through because of a lack of insurance.  The examiner 
concluded it was impossible to determine whether the trauma 
to the head had anything to do with the veteran's present 
complaint of headaches.  Thus, there is no competent evidence 
of a nexus between the post service headaches and service.

To the extent that the veteran claims a private physician 
attributed the headaches to the in-service injury, such does 
not establish competent evidence of a nexus between current 
headaches and service.  Specifically, the Court has held that 
a layman's account, filtered through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Additionally, while the veteran asserts that his 
current headaches are attributable to an in-service head 
injury, it has not been shown that he has the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the preponderance of the evidence is against a 
finding of an in-service head injury, continuity of 
symptomatology associated with headaches, and a nexus between 
the post service diagnosis of headaches and service.  Thus, 
service connection is denied, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55. 



B.  Tinnitus

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
finding that tinnitus is due to service.  As stated above, 
the service medical records refute the veteran's allegation 
that he sustained a head injury in service, which rationale 
for such determination has been laid out.  Thus, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran had a head injury in service.

The veteran claims that he developed tinnitus right after the 
accident, which became chronic, but the service medical 
records after the accident show no complaints of tinnitus.  A 
January 1995 "Addendum to Medical Evaluation Board" shows 
that the veteran complained of symptoms associated with 
impotence, weakness in the right foot and ankle, mild back 
pain, instability of the right knee, and weakness in the 
right leg.  If the veteran was experiencing tinnitus, it 
would seem reasonable that such would have been reported at 
some point in the service medical records.  When the veteran 
filed his original claim for service connection in 1995, he 
did not seek compensation for tinnitus.  His silence, when 
otherwise providing information having the purpose of 
advancing a claim, constitutes negative evidence of having 
chronic tinnitus after the accident.  There are medical 
examinations in the service medical records that post date 
the veteran's service, dated in June 1996 and January 1997.  
In those records, there is no report of tinnitus by the 
veteran.  This is further evidence against a finding that the 
veteran developed chronic tinnitus in service.

The first time tinnitus is shown in the record is when the 
veteran claimed he had tinnitus in his August 2001 informal 
claim for benefits.  This is many years after service and 
weighs against a finding that tinnitus began in service and 
continued following discharge from service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).

In the December 2004 VA examination report, the examiner 
noted that a 1993 audiogram showed a 70 decibel value at 6000 
cycles for both the left ear and the right ear.  He noted 
that this was sufficient to cause tinnitus.  He also noted 
that such clinical findings were the same after the accident 
as well.  He opined that the it was likely that the tinnitus 
was coming from the high tone sensorineural hearing loss and 
that he doubted any trauma to the head produced tinnitus in 
and of itself.   The veteran's representative has argued that 
such opinion was sufficient to establish service connection 
for tinnitus since the examiner essentially found that the 
veteran's hearing loss was shown in service.  The Board 
disagrees for several reasons.  First, tinnitus was not shown 
in service or for many years following service, and the Board 
accords lessened probative value to the veteran's report of 
having tinnitus since the accident.  As a result, the medical 
opinion is of lessened probative value since the examiner 
based his opinion on the veteran's history of having tinnitus 
in service.  See Black v. Brown, 5 Vet. App. 177 (1993) 
(Board is not bound to accept medical opinions based on 
history supplied by veteran, where history is unsupported or 
based on inaccurate factual premises).

Second, the veteran is not service connected for hearing 
loss, and the service medical records show that he had a 
hearing loss disability for VA purposes at the time he 
entered service.  See 38 C.F.R. § 3.385 (2006) (establishing 
requirements for disability due to impaired hearing).  The 
70 decibels at 6000 Hertz was shown on the veteran's 
induction examination in August 1992.  Third, VA will not 
award compensation for hearing loss unless it meets the 
provisions of 38 C.F.R. § 3.385, which does not include 
decibel loss at 6000 Hertz.  See id.  Therefore, the medical 
opinion is based upon hearing loss that is not service 
connectable.  Id.  For the above reasons, the Board finds 
that the medical opinion provided by the VA examiner does not 
establish a nexus between the post service diagnosis of 
tinnitus and service.

While the veteran asserts that his current tinnitus is 
attributable to an in-service head injury, it has not been 
shown that he has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 2 Vet. App. at 494.  

Accordingly, the preponderance of the evidence is against a 
finding of an in-service head injury, continuity of 
symptomatology associated with tinnitus, and a nexus between 
the post service diagnosis of tinnitus and service.  Thus, 
service connection is denied, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55. 


III.  Increased Ratings

At the April 2004 hearing before the undersigned, the veteran 
testified he was receiving treatment for his service-
connected disabilities.  He noted he had been recommended to 
undergo surgery for his right hip and right knee.  He 
described feeling his disabilities had worsened and was in 
constant pain.  The veteran testified he was working but that 
his service-connected disabilities interfered with work.  He 
stated he had been reassigned to different tasks because of 
his limitations.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluations that 
were assigned at the time service connection was granted for 
residuals of fracture of the left hip, residuals of fracture 
of the right hip, arthritic changes of the right knee, and 
instability of the right knee.  These matters therefore are 
to be distinguished from one in which a claim for an 
increased rating of a disability has been filed after a grant 
of service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Fracture of the scaphoid bone, right wrist

The veteran incurred the fracture of the scaphoid bone of the 
right wrist in the motorcycle accident in service.  Service 
connection was granted for this disability by means of a July 
1995 rating decision and assigned a noncompensable 
evaluation.  The veteran submitted a claim for increase in 
August 2001.  In a January 2004 rating decision, the RO 
granted a 10 percent evaluation.  The veteran's right hand is 
his major hand.  

The veteran's service-connected disability is evaluated under 
Diagnostic Code 5215, which addresses limitation of motion of 
the wrist.  A 10 percent rating is warranted for either 
limitation of motion of the wrist (dorsiflexion less than 15 
degrees) or when the palmar flexion is limited in line with 
the forearm whether the major or minor hand is involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2006).

Normal wrist dorsiflexion (extension) is to 70 degrees, with 
normal flexion to 80 degrees.  38 C.F.R. § 4.71a, Plate I.  
Normal ulnar deviation is to 45 degrees with radial deviation 
to 20 degrees.  Id.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for fracture of the 
scaphoid bone, right wrist.  The veteran has complained of 
limitation of motion of his wrist, which is substantiated by 
the medical evidence in the claims file.  The current 
10 percent evaluation is the highest rating assignable under 
the rating criteria for limitation of motion of the wrist.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  A higher 
evaluation would require ankylosis of the wrist (i.e., no 
motion) or that the veteran's right hand was in a fixed 
position.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5213, 
5214.  There is no competent evidence that the veteran's 
right hand is either in a fixed position or is ankylosed to 
warrant consideration of those Diagnostic Codes, even by 
analogy.  See id.  For example, in December 2003, the veteran 
had 70 degrees of flexion.  Ulnar deviation was 35 degrees 
with radial deviation of 25 degrees.  He had no swelling, no 
tenderness to palpation, and had 5/5 strength.  In December 
2004, he had 25 degrees of flexion and extension without 
pain, and 30 degrees of flexion and extension with pain.  He 
had 15 degrees of radial deviation and 28 degrees of ulnar 
deviation without pain, and 20 degrees and 25 degrees of 
these motions with pain, respectively.  The examiner noted 
that x-rays of the right wrist showed malunion.  The Board 
finds that such findings would not allow consideration of 
Diagnostic Codes that contemplate a total lack of movement of 
the wrist or hand.  See id.

The Board has specifically considered the guidance of DeLuca; 
however, the analysis in DeLuca does not assist the veteran 
in obtaining a higher evaluation, as he is receiving the 
maximum disability evaluation for limitation of motion of the 
wrist.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(remand improper for the Board to consider functional loss 
due to pain because appellant was in receipt of maximum 
evaluation for limitation of function of the wrist).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for fracture of the 
scaphoid bone, right wrist.  The benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.  
Accordingly, in view of the denial of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate the assignment of "staged" ratings pursuant to 
Fenderson, supra.

B.  Residuals of fracture of the left hip and the right hip

In the June 1994 motorcycle accident, the veteran sustained a 
lateral compression pelvic fracture in the right; right 
femoral shaft fracture; comminuted right subtrochanteric 
fracture with intertrochanteric extension; and right, non-
displaced femoral shaft fracture.  He underwent an 
intramedullary nailing for the fracture of the right femur.

Normal hip flexion is from 0 to 125 degrees.  38 C.F.R. 
§ 4.71a, Plate II (2006).  Normal hip abduction is from 0 to 
45 degrees.  Id.  

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253 (2006).  Limitation of extension 
of the thigh to 5 degrees warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5251.  Limitation of 
flexion of the thigh to 45 degrees warrants a 10 percent 
evaluation, and limitation limited to 30 degrees warrants a 
20 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5252.  Where there is limitation of abduction to the 
point at which the claimant cannot cross his legs, a 10 
percent evaluation is warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5253.  Where there is limitation of abduction 
of the thigh, or motion lost beyond 10 degrees, a 20 percent 
evaluation is warranted.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
initial evaluations in excess of 10 percent for residuals of 
fracture of the left hip and residuals of fracture of the 
right hip.  X-rays of the right hip show that the 
intramedullary rod with fixation screws crosses the femur. 
There was no significant arthritis change or malalignment 
seen.  In considering the veteran's service-connected 
disabilities under Diagnostic Code 5251, the veteran's 
limitation of extension greater than 5 degrees.  For example, 
in October 2003, extension of the right hip was to 
45 degrees.  In December 2003, extension of the left hip was 
to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251.  
In considering the veteran's service-connected disabilities 
under Diagnostic Code 5252, the veteran's flexion has been no 
less than 90 degrees for both the right hip and the left hip, 
which would not warrant a compensable evaluation under that 
Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5252.  In considering the veteran's service-connected 
disability under Diagnostic Code 5253, the veteran's 
abduction has not been any less than 45 degrees on the right 
and 60 degrees on the left, which would not warrant a 
compensable evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5253.  

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202.  The veteran has pain with range of motion of both 
hips, which was the basis of the RO awarding 10 percent 
evaluations for each hip.  The veteran has reported having 
constant pain in his hips and that it affects his work in 
that he has had to be reassigned to other jobs.  Examiners 
have noted that the veteran had pain to palpation with both 
hips.  However, based upon the veteran's range of motion, 
which does not come close to meeting the criteria for a 
compensable evaluation whether considering his extension, 
flexion, or abduction, the Board finds that the functional 
impairment described in the examination reports and by the 
veteran is indicative of no more than mild or slight 
functional impairment due to pain or any other factor, and 
thus no more than a 10 percent evaluation is warranted.  
While the veteran has stated that he was told he would have 
to undergo surgery in his right hip, that has not been 
clinically substantiated.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against evaluations 
in excess of 10 percent for residuals of fracture of the 
right hip and residuals of fracture of the left hip.  The 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  The Board finds no basis upon 
which to predicate the assignment of "staged" ratings 
pursuant to Fenderson, supra.

C.  Instability of the right knee

The veteran has been awarded separate evaluations for 
instability of the knee and limitation of motion of the knee.  
See VAOGCPREC 23-97 (July 1, 1997) (when a claimant has 
arthritis and is rated under instability of the knee, those 
two disabilities may be rated separately under 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 
5257); see also VAOPGCPREC 9-98 (August 14, 1998).  

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257. 

The Board has carefully reviewed the evidence of record and 
finds the evidence supports the award of a 30 percent 
evaluation for instability of the right knee.  In the 
December 2004 VA examination report, the examiner stated the 
veteran had gross posterior drawer testing with 2 to 3+ 
laxity of the posterior collateral ligament.  Such clinical 
finding establishes that the veteran has between moderate to 
severe instability of the right knee.  Resolving all 
reasonable doubt in his favor, the Board is awarding a 
30 percent evaluation for severe instability of the right 
knee.  See id.  This is the maximum evaluation available for 
the knee based upon instability, and he cannot obtain a 
higher evaluation.  See id.  

The Board must address an error made in the April 2006 rating 
decision, wherein the Appeals Management Center (AMC) awarded 
the veteran a separate 10 percent evaluation for instability 
of the right knee.  In denying an evaluation in excess of 
10 percent for instability of the right knee, the AMC stated 
that it could not award a higher evaluation because of the 
amputation rule.  Under that rule, it prohibits the combined 
evaluation for a disability of an extremity to be more than 
the evaluation for the amputation of that extremity at the 
elective level, were an amputation to be performed.  See 
38 C.F.R. § 4.68 (2006).  Here, the maximum evaluation for 
the lower extremity is 60 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5162 (2006).  In stating that the veteran met 
the 60 percent evaluation now that he was in receipt of a 
separate 10 percent evaluation for instability of the right 
knee, the AMC included the following service-connected 
disabilities: Loss of use of the right foot, evaluated as 
40 percent disabling; residuals of a fracture of the right 
hip, evaluated as 10 percent disabling; arthritic changes of 
the right knee, evaluated as 10 percent disabling; and 
instability of the right knee, evaluated as 10 percent 
disabling.  These four disabilities combine to a 60 percent 
evaluation, see 38 C.F.R. § 4.25 (2006); however, the hip is 
not part of the lower extremity.  If the hip was included, 
the maximum evaluation allowed under the amputation rule 
would be 90 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5160 (2006).

Now that the 30 percent evaluation for instability of the 
right knee has been awarded, the veteran now has three 
disabilities of the right lower extremity that combine to 
60 percent, so that the amputation rule is not violated and 
he cannot receive a higher evaluation for instability of the 
right knee, loss of use of the right foot, and arthritic 
changes of the right knee.  See 38 C.F.R. § 4.68.  

As to whether the 30 percent evaluation should be staged, see 
Fenderson, supra.  VA did not provide the veteran with an 
examination at the time he submitted his claim for increase 
in August 2001.  In the October 2003 VA examination report, 
the examiner noted the veteran had "positive posterior 
drawer test" without stating the level of severity of such 
finding.  The veteran should not be penalized for (1) the 
failure to provide him with an examination at the time he 
filed his claim for increase in 2001 or (2) the failure to 
address the level of severity of the positive posterior 
drawer test in 2003.  Thus, in fairness to the veteran, the 
30 percent evaluation should be awarded as of the date of the 
veteran's claim for service connection.  

D.  Arthritic changes of the right knee 

The veteran's service-connected disability is rated under 
Diagnostic Code 5010-5260.  Under that Diagnostic Code, it 
states that degenerative arthritis be established by x-ray 
findings will be rated on the basis of limitation of motion.  
See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010 (2006).  

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2006).

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; and flexion limited 
to 30 degrees warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2006).

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a 0 percent evaluation; extension limited to 10 
degrees warrants a 10 percent evaluation; and extension 
limited to 15 degrees warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 10 percent for arthritic 
changes of the right knee.  The veteran has not shown any 
limitation of extension.  The times it has been tested, it 
has been 0 degrees, which is full extension.  He has 
limitation of flexion, but it is, at worst, to 130 degrees, 
which is 10 degrees less than full.  Thus, an evaluation in 
excess of 10 percent based upon limitation of motion is not 
warranted.

Examiners have noted that the veteran has extreme wasting in 
his right lower extremity, which would appear to warrant an 
evaluation in excess of 10 percent for arthritic changes of 
the right knee.  However, as stated above, the veteran now 
has a combined evaluation of 60 percent for the right lower 
extremity (with the award of the 30 percent evaluation for 
instability), and he cannot obtain a higher evaluation.  See 
38 C.F.R. § 4.68.  The Board finds no basis upon which to 
predicate the assignment of "staged" ratings pursuant to 
Fenderson, supra.

E.  Extraschedular consideration

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2006) is in order.  The RO or the AMC has not 
addressed this issue.  The Schedule for Rating Disabilities 
will be used for evaluating the degree of disabilities in 
claims for disability compensation.  The provisions contained 
in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.  Id.  
In the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms associated with each of the service-connected 
disabilities are clearly contemplated in the Schedule and 
that his disabilities are not exceptional nor unusual such as 
to preclude the use of the regular rating criteria.  



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for headaches and tinnitus is denied.

Increased ratings for fracture of the scaphoid bone, right 
wrist; residuals of fracture of the left hip; residuals of 
fracture of the right hip; and arthritic changes of the right 
knee are denied.

A 30 percent evaluation for instability of the right knee is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


